As stated in the opinion filed February 26, 1920, while Ward was *Page 299 
injured in June, 1916, he did not present a claim for compensation for the injury until March 13, 1918. By the terms of the Act April 16, 1913 (Laws 1913, c. 179 [Vernon's Sayles' Ann.Civ.St. 1914, arts. 5246h-5246zzzz]), referred to in said opinion, Ward was excused from presenting such a claim within the time therein specified if and while he was physically or mentally incapacitated from making it. There were no pleadings by appellee suggesting such incapacity on Ward's part as excused him from making the claim before he did, but appellees insist in the motion there was evidence tending to show such incapacity, and therefore that after reversing the judgment we should have remanded the cause for further proceedings in the trial court, instead of here rendering judgment dismissing the suit. We have concluded that appellees' contention should be sustained in respect to the matter stated, and will set aside the judgment rendered here so far as it dismissed the case, and will, instead direct that the cause be remanded to the court below for such further proceedings there as are authorized by law.